ORDER

PER CURIAM.
AND NOW, this 12 th day of April, 2000, the Petition for Allowance of Appeal is GRANTED. Notwithstanding that the May 6, 1999, order disposed only of the stay motions, and did not dispose of the underlying appeal itself, which was not before the motions judge, the Commonwealth Court erroneously treated the order as having disposed of the appeal, deeming it to have been quashed. Accordingly, this matter is REMANDED to the *911Commonwealth Court for reinstatement of Appellant’s appeal.